Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

Allowable Subject Matter
Claims 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.   
Claims 6 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 7-12 are allowable because of dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 16 is recites the limitation " " in    .  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 is indefinite for respectively reciting ‘a fiber holder that mounts within the main connector body, the method comprising: anchoring the at least one optical fiber relative to the fiber holder before the fiber holder is mounted within the main connector body, wherein the fiber holder includes at least one groove for receiving the at least one optical fiber; the fiber holder axially fixing a portion of the at least one optical fiber within the main connector body’, since, first the disclosure teaches away from groove (see pub., parag. 0044 which states …’In other words, unlike a V-groove or other type of open sided channel or passage, the fiber securement passage 84 does not have an open side…’ and that there is no citation as “fiber holder”, rater there is a positioning piece 34 (pub. 0041) or there is a fixture 36 (pub, parag. 0056) using epoxy for fixing the fiber) and thus it is not clear what exactly is fiber holder, thus such limitations making the scope of the claims indefinite or vague.  
Claim 17 is rejected because of the same holder limitation and dependency. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or no obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over ““Daems” et al., US 20140341511 A1 and further in view of “Yamabayashi”, et al., US 20020195611 A1. 
Regarding claims 1, Daems teaches a method for making a fiber optic cable and connector assembly (see figs. 1-21 and pa. 0001), the fiber optic cable and connector assembly including a fiber optic cable having an optical fiber protected by a cable jacket 
anchoring the optical fiber 114 relative to the fiber fixation component within the main connector body (see at least fig. 11-12 and pa. 0065-0066),
wherein the fiber fixation component axially fixes a portion of the optical fiber within the main connector body (clearly shown in at least figs. 11-12, pa. 0065), the optical fiber including a bare fiber portion that extends distally beyond the fiber fixation component 130/30 and includes a free-end portion located at the distal end of the main connector body (see figs. 11-12), the free-end portion not being supported by a ferrule (clearly shown in at least fig. 11-12).
However, Daem is silent on said anchoring is implemented before the fiber fixation component is mounted within the main connector body.  Nonetheless, as shown in at least fig. 13, the components of Daem can be easily integrated together, including the fiber fixation component(s). For clarity, such anchoring step limitation which is extremely conventional being taught by Yamabayashi.   Yamabayashi teaches an optical fiber connector as shown in figs. 7-8 and 12  (pa. 0073), in which the free end of the optical fiber is fixed to the fiber fixation component 25 using UV curing adhesive through in which the fiber fixation component 25 is UV transmissive material pa. 0059 and then being inserted into the connector housing shown in fig. 10 and 11b pa. 0069-0073). Thus, it would have been obvious to a person of skilled in the art when the invention was made to modify the step of fixing/anchoring the optical fiber to the fixation component before mounting it into the main body as taught by Yamabayashi, since 

With regard to claim 16, Daem teaches a method for making a fiber optic cable and connector assembly (see figs. 1-21 and pa. 0001), the fiber optic cable and connector assembly including a fiber optic cable having at least one optical fiber and a ferrule-less fiber optic connector including a main connector body 122 including a distal end and a proximal end (clearly shown in at least figs. 11-12) and a fiber holder that mounts within the main connector body (clearly shown in at least figs. 11-12), the method comprising:     
anchoring the at least one optical fiber 114 relative to the fiber holder (see at least fig. 11-12 and pa. 0065-0066), wherein the fiber holder includes at least one groove for receiving the at least one optical fiber; the fiber holder axially fixing a portion of the at least one optical fiber within the main connector body (clearly shown in at least figs. 11-12, pa. 0065), the optical fiber including a bare fiber portion that extends distally beyond the fiber holder and a free-end portion located at the distal end of the main connector body (see figs. 11-12), the free- end portion not being supported by a ferrule (clearly shown in at least fig. 11-12).
See the further discussions/arguments and motivations presented in rejection of claim 1, above, is analogous in rejection of claim 16. 
Pa. 0071 
 

Daem in view of Yamabayashi further teach:

2. The method of claim 1, wherein the optical fiber is adhesively secured within the fiber fixation component (see pa. 0065).    
3. The method of claim 2, wherein the fiber fixation component defines a fiber securement passage that fully surrounds the optical fiber 114 circumferentially (clearly shown in at least fig. 11-12).  

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over combination of  “Daems” et al., and “Yamabayashi”, as applied in rejection of claims 1-3 above,  and further in view of “Onstott” et al. US 4588256 A.  
	With regard to claim 4-5 and 16, the combination of Daems and Yamabayashi teach all limitations that these claims depend on.
Daem further teaches wherein hot adhesive is filled in the gap 192, in which there is barrier layer for securing the adhesive and for fiber bucking region 290 and such can be injected axial ”port” as shown in fig. 12-13). While, Yamabayashi further teaches wherein the fiber fixation component has a construction including a material through which UV radiation can pass (parag. 0059; see analogous motivation as claim 1).   However, the combination does not specifically teach wherein the fiber fixation component defines an adhesive injection port through a side of the fiber fixation component.  
Onstott teaches an optical fiber cable and optical fiber connector that closely teaches claim limitations (see Figs. 1-2) including wherein the fiber fixation component 26/16 
 
Response to Argument

	
Applicant’s argument filed on   have been fully considered but they are not persuasive. Applicant with regard to the method step "anchoring is implemented before the fiber fixation component is mounted within the main connector body” which the examiner has stated that Daems is silent about it, and has used another reference Yamabayashi to show its conventionality, asserts that  It is respectfully submitted that Daems et al. teach field installable connectors. As such, there is no motivation to pre-anchor the optical fiber before installing the anchored optical fiber within the connector. Yamabayashi et al. fail to remedy the shortcomings of Daems et al. Yamabayashi et al. have nothing to do with a ferrule-less fiber optic connector. Yamabayashi et al. teach a light- emitting device that has a fiber stub part composed of a ferrule and a grating fiber. According to Yamabayashi et al., an end face of the grating fiber is exposed at an end face of the ferrule such that the end face of the grating fiber is mounted on a bench and is optically coupled to a semiconductor optical amplifying device thereon. The optical fiber taught by Yamabayashi et al. sticks out a rear end of the ferrule for splicing. Nowhere do ferrule- less fiber optic connector that includes a main connector body and a fiber fixation component that mounts within the main connector body. In addition, Yamabayashi et al. fail to teach an optical fiber that includes a bare fiber portion that extends "distally beyond the fiber fixation component and includes a free-end portion located at the distal end of the main connector body, the free-end portion not being supported by a ferrule." One skilled in the art would not have received the suggestion to combine the teaching of Yamabayashi et al. with Daems et al. to achieve the claimed invention. Daems et al. and Yamabayashi et al. fail to teach or suggest anchoring an optical fiber relative to a fiber fixation component before the fiber fixation component is mounted within a main connector body. 
            The Examiner responds that Daem’s connector body as shown in at least fig. 13, having components that are easily separatable and integratable, that including the fiber fixation component(s). Yamabayashi et al. teachings are at the same field of endeavor as Daems et al. as both are directed to optical fiber fixing/anchoring with regard to a connector body (see at least figs. 7-12, para.  0059 and 0073), and Yamabayashi teaches the conventionality of such anchoring/fixation of the optical fiber before the fixation body being positioned within the connector body.  Yamabayashi teaches an optical fiber connector as shown in figs. 7-8 and 11b (pa. 0073), in which the free end of the optical fiber is fixed to the fiber fixation component 25 using UV curing adhesive through in which the fiber fixation component 25 is UV transmissive material pa. 0059 and then being inserted into the connector housing shown in fig. 10 and 11b pa. 0069-0073). Thus, it would have been obvious to a person of skilled in the art when the invention was made to modify the step of fixing/anchoring the optical fiber to the 

      Applicant is kindly advised to appropriately narrow the scope of the invention in order to allow the case. 

THIS ACTION IS MADE FINAL

This action in response to applicant’s response/amendment made FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883